DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) still pending in this application have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-37 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-34 of copending Application No. 15/747,173 in view of Massault et al. (US Patent No. 10,118,364). Since Massault teaches the equivalence of soldering and gluing for their use in the method of forming art (Col. 16, lines 11-12, soldering or gluing may be used) and the selection of any of . 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reul et al. (US 2017/0274464 A1), and further in view of Kabelitz (US 2017/0325290 A1)
Re: Claim 16, Reul discloses the claimed invention including a heating device for a domestic appliance, comprising a planar carrier (1, 7) having a carrier surface (7) (Para. 80, carrier with surface for application), a metallic layer structure (2) put onto the carrier surface (Para. 81, metallic layer put onto carrier surface), and a first volume of solder (5) ultrasonicallv melted onto the layer structure (Para. 91, solder melted ultrasonically) except for thermally spraying a metallic layer structure. However, Kabelitz discloses a metallic layer structure (102) thermally sprayed onto a carrier surface (117) (Para. 24, thermally sprayed metallic layer).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use thermal spraying as taught by Kabelitz, since Kabelitz that thermal spraying layer is applied to the surface of a carrier layer in a form molten by 
Re: Claim 17, Reul discloses the claimed invention including the layer structure is a heating conductor layer (Para. 80, conductive layer). 
Re: Claim 18, Reul discloses the claimed invention including the first volume of solder electrically connects the layer structure to another component (3) of the heating device (Para. 81, heating device component connects layer structure to heating device),
Re: Claim 19, Reul discloses the claimed invention including a second volume of solder (5) electrically connects the first volume of solder to another component of the heating device (Fig. 4, Para. 83, two or more volumes of solder, second volume of solder connects to first, the first volume of solder is melted via ultrasound and the second volume melts via the residual heat of the first volume melting) except for specifying a different soldering technique in particular. However, it would have been obvious to one having ordinary skill in the art to use another soldering technique to implement the soldering of the second volume of solder, since such methods of forming are well known in the art and a selection between known equivalents to solder would be one of obvious choice by the user.
Re: Claim 20, Reul discloses the claimed invention including the other component is a further said layer structure that is thermally sprayed onto the carrier surface, and further comprising a further said first volume of solder applied to the further said layer structure (Fig. 1 depicts a layer structure on either side of the carrier).
Re: Claim 21, Reul discloses the claimed invention including the other component is a metallic contact (3) (Fig.1, Para 81, other component is a contact).
Re: Claim 22, Reul discloses the claimed invention including the metallic contact is a contact of an electrical or electronic component (Para 3, contact of an electrical component).
Re: Claim 23, Reul discloses the claimed invention including the first volume of solder covers at least a portion of the layer structure without connecting the layer structure electrically to another electrically conductive component of the heating device (Fig. 1, solder connecters layer structure to one electrical component such that first volume of solder covers a portion of the layer structure, without connecting the layer structure electronically to another component).
Re: Claim 24, Reul discloses the claimed invention including a domestic appliance (Para. 2-3, may provide a heated window for car, or where needed) including the features as recited in claim 16 above.
Re: Claim 25, the rejection from claim 17 above covers the limitations recited in this claim covers the limitations recited in this claim.
Re: Claim 26, the rejection from claim 18 above covers the limitations recited in this claim covers the limitations recited in this claim.
Re: Claim 27, the rejection from claim 19 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 28, the rejection from claim 20 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 29, the rejection from claim 21 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 30, the rejection from claim 22 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 31, the rejection from claim 23 above covers the limitations recited in this claim covers the limitations recited in this claim. 
Re: Claim 32, the device of Reul in view of Kabelitz as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device for a domestic appliance, said method comprising: thermally spraying a layer structure onto a planar carrier, and ultrasonically soldering a solder volume onto the layer structure.
Re: Claim 33, the device of Reul in view of Kabelitz as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, further comprising ultrasonically soldering the layer structure in one stage to another component of the heating device (Para. 85, soldering tip).
Re: Claim 34, the device of Reul in view of Kabelitz as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, further comprising ultrasonically soldering the layer structure in two stages to another component of the heating device, with a first one of the two stages representing the ultrasonic soldering of the first volume of solder onto the layer structure, and with a second one of the two stages including soldering the volume of solder to the other component of the heating device (Reul: Para. 85, volume soldered to layer structure 
Re: Claim 35, the device of Reul in view of Kabelitz as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, wherein the other component of the heating device is a further said layer structure that is thermally sprayed onto the planar carrier, wherein in the second stage the solder volume is soldered to another ultrasonically applied solder volume of the heating device (Reul: Fig. 1, Para. 85, a further layer structure depicted, and volume soldered to layer structure and other component, residual heat from first volume of solder melts the second volume of solder).
Re: Claim 36-37, the device of Reul in view of Kabelitz as evidenced in the rejection of claim 16 above is capable of performing the claimed method for producing a heating device, wherein the ultrasonic soldering is carried out by using an ultrasonic soldering iron (Reul: Para. 85, soldering iron tip) or bath, as it would have been obvious to one having ordinary skill in the art to use an ultrasonic soldering iron or an ultrasonic bath to implement the ultrasonic soldering as described in Reul, since such methods of forming are well known in the art and a selection between these two known equivalents to ultrasonic solder would be one of obvious choice by the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754